Citation Nr: 1008525	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right Achilles 
tendinitis.  

2.  Entitlement to service connection for left Achilles 
tendinitis.  

3.  Entitlement to service connection for a right ankle 
disorder. 

4.  Entitlement to service connection for a left ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1999 to January 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  That rating decision also granted service 
connection for a lumbar strain, tinnitus, migraine headache, 
and a right shoulder strain.  

In January 2010, the Veteran testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at 
Albuquerque, New Mexico.  A transcript of that proceeding is 
of record.  At the hearing the Veteran submitted additional 
VA outpatient treatment records along with a waiver of 
initial RO consideration of that evidence.  

Based on the Veteran's testimony that he was not now working 
due to his service-connected disabilities, see pages 7 and 8 
of the transcript of the travel Board hearing, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records corroborate the Veteran's 
testimony that he was seen on multiple occasions for ankle 
problems.  Pages 3 and 4 of the transcript.  The assessment 
on VA examination in February 2007 was that the Veteran's 
ankles were normal and the lack of a diagnosis of any 
pathology was justified because the physical examination of 
the Veteran's Achilles tendons was normal.  

Subsequently, VA outpatient treatment (VAOPT) records were 
obtained and show that the Veteran had several postservice 
injuries of his ankles but also reflect that he related a 
history on inservice ankle injuries.  In November 2007 he was 
given ankle braces.  Also, in April 2009 he had a laminectomy 
and discectomy at L5-S1 and VAOPTs also show that he had 
radicular symptoms down his left lower extremity.  

In light of the additional evidence received since the 
February 2007 VA examination, another VA examination is in 
order to determine whether the Veteran now has chronic 
disability of the ankles or Achilles tendons, or both.  

Generally see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.)  In the absence of 
proof of present disability there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (requiring the 
existence of a present disability for VA compensation 
purposes); see, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
address the etiology of the claimed 
disabilities of the ankles and Achilles 
tendons. 

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now has chronic 
disability of either or both ankles, or 
either or both Achilles tendons and, if so, 
whether they are at least as likely as not 
related to injuries during the Veteran's 
period of service.  

The examiner is asked to comment upon the 
significance of the document inservice 
injuries and treatment during service. 

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

2.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


